Title: Enclosure: Invoice of Books for Thomas Jefferson Purchased from de Bure Frères, 30 May 1816
From: de Bure Frères
To: Jefferson, Thomas


            facture des Livres remis en une caisse Cordeé et emballeé en toile grasse et Maigre; Marqueé. Libri.  I. M. J T. J. adresseé a Mrs Hottinguer et cie, negociants au Havre.
            
            
              
                1816
                
                ƒ 
                
              
              
                Mai—30.
                flavii josephi opera, gr. et lat. lipsiæ, 1782, 6 vol. in 8o, dem. vel.
                72
                
              
              
                
                thucydidis opera, gr. et lat. Biponti, 1788, 6 vol. in 8o, v. j.
                80
                
              
              
                
                arriani expeditio alexandri et historia indica, gr. et lat. 1757, in 8o, velin
                16
                
              
              
                
                diogenes Laertius, gr. et lat. excud. H. Stephanus, 1570, in 8o, v. f.
                11
                
              
              
                
                diodorus siculus, gr. et lat. Biponti, 1793, 11 vol. in 8o, v. j.
                124
                
              
              
                
                titus Livius, cum notis clerici, 1710, 10 vol. in 12, v. b.
                21
                
              
              
                
                cæsaris commentarii, in usum delphini, Londini, 1788, in 8o, v. porph.
                12
                
              
              
                
                taciti opera, cum not. variorum, amst. 1672, 2 vol. in 8o, velin
                48
                
              
              
                
                xiphilini epitome rerum romanarum, gr. Lutetiæ, 1551, in 4to, dem. vel.
                11
                
              
              
                
                Herodiani historiæ, gr. et lat. oxoniæ, 1678, in 8o, velin
                9
                
              
              
                
                eutropii Breviarium. historiæ romanæ, Lugd. bat. 1762, in 8o, v. f.
                15
                
              
              
                
                zozimi historiæ, gr. et lat. oxonii, 1679, in 8o, v. b.
                12
                
              
              
                
                geoponica, gr. et lat. ed. Niclas, lipsiæ, 1781, 4 tom. en 2 vol. in 8o, v. m.
                36
                
              
              
                
                histoire des animaux d’aristote, en grec et en franç. par Camus, 2 vol. in 4to, v. j.
                30
                
              
              
                
                æschinis socratici dialogi tres, gr. et lat. amst. 1711, in 8o, v. j.
                10
                
              
              
                
                Senecæ philosophi et Senecæ rhetoris opera, argentorati, 1809, 6 vol. in 8o, v. j.
                48
                
              
              
                
                œuvres de seneque, trad. par la grange, paris, 1795, 6 vol. in 8o, v. rac.
                30
                
              
              
                
                vetus testamentum græcum, Londini, 1653, petit in 8o, v. b.
                10
                
              
              
                
                historia et concordia evangelica, paris. 1660, in 12, v. b.
                2
                
              
              
                
                etat des etoiles fixes, de ptolemeé, trad. par Montignot, Strasbourg, 1787, in 4to vel.
                7
                
              
              
              
                
                dionysii orbis descriptio, gr. et lat. Londini, 1688, in 8o, v. b.
                9
                
              
              
                
                Homeri opera, gr. et lat., ed. j. a. Ernesti, lipsiæ, 1759, 9 5 vol. in 8o, vel.
                125
                
              
              
                
                apollonii rhodii argonautica, gr. et lat. ed. shaw, oxonii, 1779, in 8o, v. j.
                19
                
              
              
                
                poetæ minores græci, gr. et lat. ed. wintertone, Lond. 1712, in 8o, v. b.
                9
                
              
              
                
                juvenalis et persii satyræ, cum not. var. Lugd. bat. 1671, in 8o, velin
                8
                
              
              
                
                Sophocles, gr. et lat. cum notis t. johnson, Etonœ, 1788, 2 vol. in 8o, v. j.
                24.
                
              
              
                
                oratores græci, gr. ed. reiske, lipsiæ, 1770, 12 vol. in 8o, v. j.
                220
                
              
              
                
                Hederici lexicon græcum, ed. ernesti, lipsiæ, 1796, in 8o, cart.
                21
                
              
              
                
                le jardin des racines grecques, paris, 1694, in 12, vel.
                4
                
              
              
                
                dictionnaire histor. de Ladvocat, avec le supplement, paris, 1777, 4 vol. in 8o, v. m.
                24
                
              
              
                
                tablettes chronologiques de Lenglet dufresnoy, paris, 1778, 2 vol. in 8o, vel.
                14
                
              
              
                
                
                1081
                ƒ
              
              
                
                Me Micali, l’italia avanti il dominio dei romani, firenze, 1810,  4 tomes vel. en 2 vol. in 8o, v. ec. et atlas in fol. dem. vel.
                54
                
              
              
                
                Sismondi, republiques Italiennes du moyen age, paris, 1809, 11 vol. in 8o, v. ec.
                83
                
              
              
                
                davila, guerre civili di francia, Londra, 1801, 6 vol. in 8o, v. j.
                47
                
              
              
                
                Memoires de Sully, Londres, 1767, 8 vol. in 12, v. m.
                22
                
              
              
                
                tableau histor. de l’europe, par de segur, paris, 1810, 3 vol. in 8o, v. porph.
                17
                
              
              
                
                Botta, guerra d’america, 4 vol. in 8o, veau porphire, la reliure seulement
                8
                
              
              
                
                traité de la culture de la vigne, paris, 1801, 2 vol. in 8o, v. porph.
                15
                
              
              
                
                Lavoisier, traité element. de chimie, paris, 1789, 2 vol. in 8o, v. porph.
                11
                
              
              
                
                cabanis, degrè de certitude de la medecine, paris, 1803, in 8o, v. rac.
                7 
                –50
              
              
                
                ______ coup d’oeil sur les revolutions de la medecine, paris, 1804, in 8o, v. rac.
                7
                –50
              
              
                
                Synopsis plantarum, aut. persoon, paris. 1805, 2 vol. in 12, v. porph.
                22
                
              
              
                
                traité elementaire d’histoire naturelle, par dumeril, paris, 1807, 2 vol. in 8o, v. porph.
                13
                –50
              
              
                
                Condorcet, progrès de l’esprit humain, paris, 1798, in 8o, v. m.
                4
                
              
              
              
                
                cabanis, rapport du physique et du moral de l’homme, 1815, 2 vol. in 8o, v. porph.
                17
                
              
              
                
                Calvini lexicon juridicum, coloniœ, 1734, in fol. v. b.
                21
                
              
              
                
                histoire des mathematiques, par Montucla, paris, an VII, 4 vol. in 4to, v. rac.
                66
                
              
              
                
                Bezout, cours de Mathematiques, publ. par peyrard, 5 vol. in 8o, v. rac.
                33
                
              
              
                
                tables of Logarithms, by Callet, 1808, in 8o, v. j.
                17
                –50
              
              
                
                astronomie physique, par Biot, 1810, 3 vol. in 8o v. ec.
                30
                
              
              
                
                astronomie, par Lalande, paris, 1792, 3 vol. in 4to, rel.
                80
                
              
              
                
                l’astronomie, poeme, par gudin, 1810, in 8o, v. porph.
                5
                
              
              
                
                Bibliotheque d’architecture, par jombert, paris, 1766, 4 vol. in 8o, v. m.
                27
                
              
              
                
                grammatica castellana, en madrid, 1781, in 12, dem. vel.
                4
                –50
              
              
                
                dictionnaire espagnol, par Cormon, Lyon, 1803, 2 vol. in 8o, v. rac.
                13
                
              
              
                
                ______ de la langue française, par Boiste, paris, 1811, in 8o, oblong, v. rac.
                16
                
              
              
                
                abregé de l’histoire de france du pres. Henault, paris, 1775, 5 vol. in 8o, v. rac.
                27
                
              
              
                
                histoire de france depuis la revolution, par toulongeon, paris, 1801, 7 vol. in 8o, v. j.
                57
                –75
              
              
                
                fabri thesaurus eruditionis scholasticæ, lipsiæ, 1726, in fol. velin
                15
                
              
              
                 
                
              
              
                
                frais de caisse, d’emballage, du douane, etc.
                35
                
              
              
                
                
                1857
                ƒ–25c.
              
              
                
                 articles oubliés
                
                
              
              
                
                Horace de dacier, 10 vol. in 12, v. b.
                22ƒ
                }
                43
                
              
              
                
                Botta, guerra d’america, 4 vol. in 8o, brochés
                21
              
              
                
                
                1900
                ƒ–25c.
              
            
            
          